UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 7, 2010 (Exact Name of Registrant as Specified in Charter) Nevada 0-22999 94-2432628 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 423 West 55th Street, 12th Floor New York, New York10019 (Address of Principal Executive Offices, including zip code) (212) 949-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 7, 2010, Tarragon Corporation (“Tarragon”) and certain of its direct and indirect subsidiaries and affiliates (collectively, the “Debtors”) filed their unaudited monthly operating reports for the period January 1, 2010 through January 31, 2010with the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).Exhibit 99.1to this Current Report on Form 8-K contains the unaudited monthly operating report of Tarragon for the period January 1, 2010 through January 31, 2010 (the “Monthly Operating Report”) as filed with the Bankruptcy Court. As previously announced, it is not expected that there will be any distribution to Tarragon equity holders in conjunction with Tarragon's bankruptcy cases pending before the Bankruptcy Court.In this regard, the Debtors’ proposed plan of reorganization currently on file with the Bankruptcy Court does not provide for any distribution to Tarragon equity holders. The Monthly Operating Report is limited in scope, covers a limited time period and has been prepared solely for the purpose of complying with reporting requirements of the Bankruptcy Court and the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The financial information contained in the Monthly Operating Report is preliminary and unaudited and does not purport to show the financial statements of any of the Debtors in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and, therefore, may exclude items required by GAAP, such as certain reclassifications, eliminations, accruals and disclosure items. The Company cautions readers not to place undue reliance on the Monthly Operating Report. The Monthly Operating Report may be subject to revision. The Monthly Operating Report is in a format required by the Bankruptcy Court and the Bankruptcy Code and should not be used for investment purposes. The information in the Monthly Operating Report should not be viewed as indicative of future results. Item 9.01. Financial Statements and Exhibits. (c)Exhibits. Exhibit No. Description Monthly Operating Report for the Period from January 1, 2010 through January 31, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TARRAGON CORPORATION By: /s/ WILLIAM S. FRIEDMAN William S. Friedman Chief Executive Officer, Director, and Chairman of the Board of Directors Date:March 23, 2010 EXHIBIT INDEX Exhibit No. Description Monthly Operating Report for the Period from January 1, 2010 through January 31, 2010
